Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 -5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kumon et al (U.S. 10737624) in view of Nojiri et al (Pub 20120105642) in view of Tanaka (20170108873).

	Regarding claim 1, Kumon discloses a vehicular display system that is mounted on a vehicle to show an image of a surrounding area of the vehicle, the vehicular display system comprising: 
	an imaging unit that captures the image of the surrounding area of the vehicle, (26 fig 3); 
	an image processing unit that converts the image captured by the imaging unit into a view image that is an image of the surrounding area of the vehicle seen from inside of a cabin, (36 fig 3); 
	and a display unit that shows the view image generated by the image processing unit, (40 fig 3); 
	wherein the image processing unit can generate, as the view image, a rear-view image, the rear-view image being acquired when an area behind the vehicle is seen from a first virtual viewpoint located in the cabin, and the display unit shows the rear-view image when the vehicle travels backward, (generating views 6A, 6B, 6C where 6C is generated by a view point located in front of driver D; see changing views using switch 50 fig 2; col. 3 lines 7-12. Also note viewpoint located in front of driver).

However, wherein the image processing unit can generate, as the view image, and a front-view image, and the front-view image being acquired when an area in front of the vehicle is seen from a second virtual viewpoint that is located behind the first virtual viewpoint in the cabin, and the display unit shows the front-view image when the vehicle travels forward, and shows both of the view images at substantially the same angle of view are not disclosed. 

In a similar field of endeavor, Nojiri discloses wherein the image processing unit can generate, as the view image, and a front-view image, and the front-view image being acquired when an area in front of the vehicle is seen from a second virtual viewpoint that is located behind the first virtual viewpoint in the cabin, and the display unit shows the front-view image when the vehicle travels forward, (see viewpoint image 55 fig 5 generated from camera position 45 fig 4; also see determining travel direction Para. [0024]; also note viewpoint is located at a rear of the vehicle. When this view is combined with the view of Kumon, the viewpoint of Nojiri is located behind the viewpoint of Kumon). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumon by incorporating the teachings of Nojiri for the common purpose of generating different views surrounding a vehicle. 

Showing both of the view images at substantially the same angle of view is not disclosed by the combination.
	In a similar field of endeavor, Tanaka discloses Showing both of the view images at substantially the same angle of view is not disclosed by the combination, (Para. [0050] see each camera having 180 or greater angle of view). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumon and Nojiri by incorporating the teachings of Tanaka for the common purpose of allowing automatic vehicle maneuvering around obstacle. 

  
Regarding claim 2, Kumon discloses wherein the first virtual viewpoint is set at a position above and in front of an eyepoint of a driver who is seated on a driver's seat, (fig 6c). 
However, a second virtual viewpoint is set at a position above and behind the driver's eyepoint is not disclosed. 
In a similar field of endeavor, Nojiri discloses a second virtual viewpoint is set at a position above and behind the driver's eyepoint, (see image 55 fig 5 generated from viewpoint 45 fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumon by incorporating the teachings of Nojiri for the common purpose of generating different views surrounding a vehicle.



Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumon in view of Nojiri in view of Tanaka in view of Satoh (U.S. 8,886,023).

	Regarding claims 6 and 7, Kumon discloses wherein the image processing unit superimposes a first simulated image, which represents a group of components in a rear portion of the vehicle, on the rear-view image in a transmissive state and shows the first simulated image with the rear-view image, the first simulated image includes an image of a component that defines an outermost contour of the rear portion of the vehicle, (superimposing cabin interior camera image on rear camera image fig 4C; cabin interior image includes vehicle structural member image in a translucent state, also see vehicle contour of right and left rear camera fig 4C and fig 5C). 

	However, the claimed second simulate image is not disclosed. 
In a similar field of endeavor, Satoh discloses superimposing a second simulated image, which represents a group of components in a front portion of the vehicle, on the front-view image in the transmissive state and shows the second simulated image with the front-view image, and the second simulated image includes an image of a component that defines an outermost contour of the front portion of the vehicle, (fig 7-5 and col. 7 lines 20 – 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumon, Nojiri and Tanaka by incorporating the teachings of Satoh for the common purpose of allowing a driver to better estimate relative vehicle positioning with respect to surrounding environment.  


Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumon in view of Nojiri in view of Tanaka in view of Jingu (Pub 20220078390).

Regarding claim 9, the combination discloses claim 1. However, wherein a horizontal angle of view of each of the front-view image and the rear-view image is approximately 90 degrees is not disclosed. 
In a similar field of endeavor, Jingu discloses wherein a horizontal angle of view of each of the front-view image and the rear-view image is approximately 90 degrees, (see angles in Para. [0061]). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the invention to modify Kumon, Nojiri, Tanaka by incorporating the teachings of Jingu for the common purpose of determining viewing range to be displayed based on a predetermined viewing direction. 

Regarding claim 10, the combination discloses claim 1. However, wherein a perpendicular angle of view of each of the front-view image and the rear-view image is between 40 degrees and 70 degrees is not disclosed. 
In a similar field of endeavor, Jingu discloses a virtual camera that can be directed to different angles based on viewing direction and presenting a range of images in the horizontal and vertical directions, (fig 7B). The claimed 40 and 70 degrees are construed to be exemplary and an obvious design choice. Therefore, it is obvious to one of ordinary skill in the art to modify Kumon, Nojiri, Tanaka by incorporating the teachings of Jingu for the common purpose of generating different views based on viewing directions.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422